 Case: 1:14-cv-01748 Document #: 3089 Filed: 12/09/19 Page 1 of 4 PageID #:77323




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TESTOSTERONE REPLACEMENT                  MDL 2545
 THERAPY PRODUCTS LIABILITY
 LITIGATION                                       Master Docket Case No. 1:14-cv-01748

 This Document Relates to:                        Honorable Matthew F. Kennelly


 Kindred Brunson v. AbbVie Inc., et al.           ACTAVIS DEFENDANTS STATUS
 Case No: 1:16-cv-00780                           REPORT REGARDING PLAINTIFFS’
                                                  COMPLIANCE WITH CASE
 Vito DiGiovanni v. Actavis, Inc., et al.         MANAGEMENT ORDER NO. 163
 Case No: 1:16-cv-03131

 Estate of William Holland v. AbbVie Inc., et
 al.
 Case No.: 1:18-cv-03241

 Danny Jackson v. Actavis, Inc., et al.
 Case No: 1:15-cv-11864

 Roald Johnson v. Actavis, Inc., et al.
 Case No: 1:16-cv-03117

 Ronald MacNeil v. AbbVie Inc., et al.
 Case No: 1:18-cv-03251

 Gary Nash v. Auxilium Pharmaceuticals, Inc.,
 et al.
 Case No: 1:16-cv-00731



       As directed by the Court in Case Management Order No. 163 (Order to Show Cause Why

Cases Should Not Be Dismissed with Prejudice for Failure to Comply with Case Management

Order No. 144) (hereinafter “CMO 163”), counsel for the Actavis, Inc., Actavis Pharma, Inc.,

Actavis Laboratories UT, Inc., and Anda, Inc. (hereinafter “Actavis Defendants”), hereby files this
     Case: 1:14-cv-01748 Document #: 3089 Filed: 12/09/19 Page 2 of 4 PageID #:77323




Status Report and provides the Court the following updates with respect to each case subject to the

show cause order entered pursuant to CMO 163:

I.       CASES DISMISSED WITH PREJUDICE

         Plaintiffs in the following cases subject to CMO 163 have filed stipulations of dismissal of

the appropriate Actavis Defendants with prejudice in accordance with the directives of CMO 163:

           Estate of William Holland v. AbbVie Inc., et al., Case No: 1:18-cv-03241

           Ronald MacNeil v. AbbVie Inc., et al., Case No: 1:18-cv-03251

II.      CASES IN WHICH A RESPONSE TO CMO 163 ORDER TO SHOW CAUSE HAS
         BEEN FILED

         On November 27, 2019, counsel for plaintiff Danny Jackson filed a response to CMO 163

on the docket in Case No. 15-cv-11864 (Dkt. No. 19). That response states that plaintiff Danny

Jackson has died, and counsel for plaintiff has not been retained by an heir of decedent to continue

to pursue the case. As such, counsel for plaintiff asserts that they cannot comply with the

obligations of Case Management Order No. 144. Counsel for plaintiff has not filed a motion to

dismiss or requested that parties enter into a stipulation of dismissal.

         Actavis Defendants’ request that the Court now dismiss Case No. 15-cv-11864 pursuant to

Fed. R. Civ. P. 25(a)(1). A Statement Noting a Party’s Death was filed in the case on December

14, 2018 (Dkt. No. 14). No motion for substitution has been filed in the case. As such, the case

must be dismissed pursuant to the requirements of Fed. R. Civ. P. 25(a)(1). Actavis Defendants

are filing a motion to dismiss Case No. 15-cv-11864 on the individual docket in that matter

concurrently herewith.

III.     CASES IN WHICH NO RESPONSE TO CMO 163 AND NO SHOWING OF CAUSE
         FOR FAILURE TO COMPLY WITH CMO 144 HAS BEEN FILED

         As of December 9, 2019, the following Plaintiffs in pending cases subject to CMO 163

have not filed a showing of cause in writing as to why their case should not be dismissed pursuant

                                                  2
 Case: 1:14-cv-01748 Document #: 3089 Filed: 12/09/19 Page 3 of 4 PageID #:77323




to CMO 144, paragraph B.11, for failure to comply with the CMO 144 obligations of paragraphs

B.9 and B.10:

        Kindred Brunson v. AbbVie Inc., et al., Case No: 1:16-cv-00780

        Vito DiGiovanni v. Actavis, Inc., et al., Case No: 1:16-cv-03131

        Roald Johnson v. Actavis, Inc., et al., Case No: 1:16-cv-03117

        Gary Nash v. Auxilium Pharmaceuticals, Inc., et al., Case No: 1:16-cv-00731

       Plaintiffs’ counsel in the Brunson and Nash cases have filed a Notice of Compliance with

CMO 163 in the individual case docket, affirming that their clients have been advised in writing

of CMO 163, as directed by the Court. A Notice of Compliance with CMO 163 has not been filed

in the DiGiovanni or Johnson cases.

       Additionally, plaintiff’s counsel in the Brunson and Nash cases filed motions to withdraw

as counsel for plaintiff on November 15, 2019, after the Court issued CMO 163 and its Order to

Show Cause for Failure to Comply with CMO 144. Those motions were entered and continued

by Order of the Court on November 23, 2019.

                                            Respectfully submitted,


                                            /s/ Jeffrey D. Geoppinger
                                            Jeffrey D. Geoppinger
                                            ULMER & BERNE LLP
                                            600 Vine Street, Suite 2800
                                            Cincinnati, OH 45202
                                            (513) 698-5000
                                            (513) 698-5001 FAX
                                            jgeoppinger@ulmer.com

                                            Counsel for Actavis Inc., Actavis Pharma, Inc.,
                                            Actavis Laboratories UT, Inc., and
                                            Anda, Inc.




                                               3
 Case: 1:14-cv-01748 Document #: 3089 Filed: 12/09/19 Page 4 of 4 PageID #:77323




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, the foregoing document was filed via the Court’s

CM/ECF system, which will automatically serve and send email notification of such filing to all

registered attorneys of record.

                                            /s/ Jeffrey D. Geoppinger




                                                4
